Citation Nr: 1603195	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to an increased evaluation in excess of 10 percent for service-connected pilonidal cyst.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1988 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The claim was previously remanded in June 2014 to obtain VA treatment records and Social Security Administration records.  The Board is satisfied that there has been substantial compliance with the remand directives set out in June 2014.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for sleep apnea and entitlement to an increased evaluation for pilonidal cyst are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the initial rating period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as thinking, family relations, work and mood.

2.  The Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, a July 2008 letter informed the Veteran of the evidence required to substantiate his claim for service connection for PTSD and informed him of the Veteran's and VA's respective duties for obtaining evidence.  The letter fulfilled the notice requirements of Dingess and Vazquez.  The RO did not provide the Veteran with additional notice regarding the claim for a higher initial rating for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued an SOC in June 2011 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran had VA examinations for PTSD in November 2008, October 2009, February 2011 and March 2015.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The examiners reviewed the treatment records and medical history and conducted complete examinations which fully addressed the symptoms and manifestations of PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records with regard to the claim being decided, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initial Rating for PTSD

PTSD is evaluated (rated) under the general rating formula for mental disorders.   See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
A score in the range of 51 to 60 indicates moderate symptoms (e.g., a  flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  While symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

In this case, a February 2009 rating decision granted service connection for PTSD.  A 30 percent rating was assigned from June 2008, the date of the claim.  A June 2011 Decision Review Officer decision granted a 50 percent rating for PTSD from June 2008.  

Upon VA examination in November 2008, the Veteran was oriented to time, place and person.  His thought process was unremarkable.  He denied obsessive or ritualitstic behavior.  He reported a history of suicidal thoughts with no plan or intent.  His remote, recent and immediate memory was normal.  The examiner noted that the Veteran's PTSD symptoms were present on a daily basis and were severe.  The Veteran had not worked in a long time.  The examiner assigned a GAF score of 50.  The examiner indicated that the Veteran did not have total social and occupational impairment.  The examiner indicated that PTSD symptoms resulted in deficiencies in thinking, family relations, work and mood but did not result in deficiencies in judgment.  It was noted that the Veteran was a respiratory therapist but was unable to work in trauma centers or emergency departments because it reminded him of a war zone.  The examiner noted that the Veteran's ability to function was compromised by reported thoughts of suicide, rapidly changing moods and an inability to work in settings that reminded him of life in a war zone.  

At an October 2009 VA examination, the Veteran was cooperative but mildly irritable.  His speech was spontaneous, clear and coherent.  His affect was flat.  His mood was dysphonic and attention was disturbed and distracted.  The Veteran had linear thought process and thought content.  He had partial insight.  His judgment and memory were intact.  There was no evidence of inappropriate or obsessive or ritualistic behaviors.   The Veteran denied hallucinations, delusions and panic attacks.  He denied suicidal and homicidal ideation.  A GAF score of 50 was assigned.  The examiner opined that the evidence showed a worsening of symptoms, which he attributed to additional life stress.  The examiner indicated that the Veteran experienced reduced reliability and productivity due to PTSD symptoms.  

Upon VA examination in February 2011, the Veteran reported inpatient treatment for PTSD in 2009.  The Veteran reported that he had experienced suicidal ideation.   He reported that he had subsequently been seen at VA for mental health treatment and had not attempted to work since that time.  While an inpatient, he was diagnosed with adjustment disorder, along with PTSD, suggesting he was having problems adjusting to workplace stressors or other circumstances.  The symptoms were reported to be continuing since the last examination and were of mild to moderate severity.  

Mental status examination showed that the Veteran was neatly groomed.  The Veteran showed poor eye contact but was cooperative.  The Veteran's speech was clear and coherent.  His affect was constricted.  His mood was dysthymic.  Attention was intact.  The Veteran was oriented to time, place and person.  Thought process was unremarkable.  The Veteran denied hallucinations.   The Veteran reported intermittent suicidal ideations but could not approximate frequency.  The Veteran reported problems with impulse control, such as fighting with someone at a restaurant.  The Veteran was able to maintain minimum hygiene.  He had mild impairment of recent memory.  The Veteran reported problems getting along with co-workers.  He reported that quit his job due to problems with his co-workers.   The examiner assigned a GAF score of 60.  The examiner opined that the Veteran's unemployability was not due to his mental condition.  

A VA psychiatry note dated in May 2011 reflects that the Veteran reported nightmares.  His mood was irritable.  The Veteran denied suicidal ideation.  A GAF score of 55 was assigned.  

At a VA examination in March 2015, the examiner noted occupational and social impairment with reduced reliability and productivity.  The Veteran was cheerful during the interview.  His social skills were good.  He reported that he had not worked in 6 years due to mental distress.  He reported that his current symptoms included social avoidance and separate apartments with his wife.  He reported nightmares, intrusive thoughts and paranoia.  The VA examiner noted that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and suicidal ideation.  The examiner noted suicidal and homicidal ideation without intent.  The examiner indicated that the Veteran was capable of managing his financial affairs.     

On review of the evidence, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent rating for the entire initial rating period.  For the entire initial rating period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas such as family and social relations, judgment, thinking, or mood, due to such symptoms as, impaired impulse control, intermittent suicidal ideation, difficulty in adapting to stressful circumstances (including work or worklike setting) and an inability to establish and maintain effective relationships.   The GAF scores of 50 assigned in November 2008 and October 2009 reflect serious impairment.  Further, the November 2008 VA examination characterized the Veteran's PTSD symptoms as severe.  In light of the foregoing, the Board finds that a 70 percent disability rating is warranted for PTSD throughout the initial rating period.   

The Board concludes that the Veteran's PTSD symptomatology has not approximated the criteria for a 100 percent rating under DC 9411. 
38 C.F.R. § 4.130  at any point during the appeal period.  The evidence does not show that the Veteran had total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

 Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
 therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)(related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The rating criteria specifically contemplate the occupational and social impairment caused by PTSD.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In this decision, the Board has awarded a TDIU from April 1, 2009.  With regard to the period prior to April 1, 2009, the Board finds that the rating criteria adequately contemplated the Veteran's PTSD. 

Finally, the Board notes that under Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Veteran contends that he is unemployable due to symptoms associated with his service-connected PTSD. 

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

In this case, schedular criteria for TDIU are met from June 30, 2008, as a combined disability evaluation of 70 percent has established from that date.  Therefore, he meets the objective minimum percentage requirements set forth in 38 C.F.R. 
§ 4.16(a), for an award of a scheduler TDIU for the period beginning June 30, 2008.

An informal claim for TDIU was received on May 1, 2009.  The Veteran submitted a formal TDIU claim in January 2010.  In the formal TDIU claim, the Veteran reported that he last worked in March 2009.  

Social Security records reflect that the Veteran alleged that he last worked on April 6, 2009.  The Veteran had a Social Security disability evaluation by a psychologist in March 2009.  The disability evaluation shows that the Veteran reported that he did not expect to return to work because his anxiety and interpersonal skills would prevent a return to the workplace.  A March 2012 Social Security disability decision found the Veteran to be disabled from April 6, 2009 based on severe impairments, including PTSD, anxiety, depression and insomnia.  

The February 2011 VA examination noted that the Veteran reported that he last worked as a respiratory therapist in April 2009.  The Veteran reported that he was hospitalized for psychiatric treatment in March 2009.  He returned to work but continued to have problems with his co-workers and quit his job.  The examiner indicated that it was likely that the Veteran's PTSD symptoms increased with additional stressors,  which accounted for the problems he had at work in 2009.  The examiner noted that the Veteran had filed a complaint at work due to problems with the way he was treated.  The Veteran experienced suicidal ideation after problems on the job and was encouraged to seek help.  He was then diagnosed with adjustment disorder.   The examiner noted that adjustment disorder is consistent with a situational stressor, such as a problem on the job, and did not appear to be related to PTSD symptoms.

The evidence establishes that the Veteran was last employed in March of 2009.  The Veteran has reported that he had problems getting along with co-workers and was unable to work in trauma centers that reminded him of the Gulf War.  The February 2011 examination noted that it was likely that the Veteran's PTSD symptoms increased with additional stressors,  which accounted for the problems he had at work in 2009.  The Social Security Administration found the Veteran to be disabled from April 2009 due to anxiety, depression and PTSD.  The Board finds that the Veteran is unable to maintain substantially gainful employment due to his service-connected PTSD.  The Board finds that the earliest date that it was factually ascertainable that the Veteran's service-connected disabilities rendered him unemployable was April 1, 2009.  Accordingly, entitlement to a TDIU is granted from April 1, 2009.

  
ORDER

A 70 percent rating is granted for PTSD, subject to regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted from April 1, 2009, subject to regulations governing the payment of monetary benefits.


REMAND

Service Connection for Obstructive Sleep Apnea

The Veteran had VA examinations in February 2011 and April 2015.  The February 2011 VA examiner opined that there is no association between PTSD and sleep apnea.  In April 2015, the VA examiner opined that there is no reliable medical literature which shows a relationship between sleep apnea and PTSD.  

The Veteran's representative submitted a written brief in October 2015.  The Veteran's representative cited study that was published in the Journal of Sleep Clinic Medicine.  The Veteran's representative cited the study's findings which showed a relationship between PTSD and obstructive sleep apnea.  The Board finds that a remand is warranted for the April 2015 VA examiner to consider the journal article and provide an addendum opinion.  

Increased Rating for Pilonidal Cyst

Pilonidal cyst is currently rated as 10 percent disabling, pursuant to Diagnostic Code 7803.  In an August 2009 statement, the Veteran indicated that he was issued a steroid medication for pilonidal cyst. 

Under Diagnostic Code 7806, which pertains to dermatitis or eczema, a 30 percent rating is assignable for dermatitis or eczema requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A November 2008 VA examination indicated that the Veteran's pilonidal cyst was treated with Augmentin for 1 to 6 weeks.  The examiner indicated that this was neither a corticosteroid nor an immunosuppressive.   A VA examination in March 2015 did not address whether corticosteroids of other immunosuppressive drugs were required for treatment of pilonidal cyst.   A remand is warranted to obtain a new VA examination to determine whether pilonidal cyst requires systemic therapy such as corticosteroids or other immunosuppressive drugs.

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the April 2015 physician who performed the sleep disorders examination.  If the April 2015 examiner is not available, another qualified physician should review the claims file and provide an opinion.  

The examiner should provide an opinion as to whether current sleep apnea is (1) proximately due to service-connected PTSD or (2) aggravated (permanently worsened) by the Veteran's service-connected PTSD.

The examiner should consider the article from the Journal of Sleep Clinic Medicine, which was cited by the Veteran's representative in the October 2015 brief.  

The VA examiner should give a detailed rationale for the opinion stated.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Schedule the Veteran for a VA examination to ascertain the current severity of pilonidal cyst. The claim file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a) Describe the percentage of the entire body and exposed areas affected by pilonidal cyst; and

b) Indicate whether pilonidal cyst requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs and describe the total duration of such treatment in terms of weeks per year. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


